FILED
                            NOT FOR PUBLICATION                               MAR 05 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SHEILA PIERCE,                                    No. 10-17742

              Plaintiff - Appellant,              D.C. No. 3:09-cv-03837-WHA

  v.
                                                  MEMORANDUM *
KAISER FOUNDATION HOSPITALS;
LOCAL 29, OFFICE & PROFESSIONAL
EMPLOYEES INTERNATIONAL
UNION, AFL-CIO & CLC,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                           Submitted February 21, 2012 **

Before:       FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Sheila Pierce appeals pro se from the district court’s summary judgment in

her action alleging that her union breached its duty of fair representation in

violation of the National Labor Relations Act, and that her employer breached its



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
collective bargaining agreement (“CBA”) in violation of § 301 of the Labor

Management Relations Act. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Bliesner v. Commc’n Workers of Am., 464 F.3d 910, 913 (9th Cir.

2006), and we affirm.

      The district court properly granted summary judgment in Pierce’s hybrid fair

representation/§ 301action because Pierce failed to raise a genuine dispute of

material fact as to whether her union’s conduct was arbitrary, discriminatory, or in

bad faith, or as to whether her employer breached the “just cause” provision of its

CBA when it terminated Pierce’s employment. See id. at 913-14 (for a hybrid fair

representation/§ 301 claim, the plaintiff must show both that the union breached its

duty of fair representation and that the employer breached the CBA); Peterson v.

Kennedy, 771 F.2d 1244, 1253 (9th Cir. 1985) (“We have emphasized that,

because a union balances many collective and individual interests in deciding

whether and to what extent it will pursue a particular grievance, courts should

accord substantial deference to a union’s decisions regarding such matters.”

(citation and internal quotation marks omitted)).

      Pierce’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                      10-17742